Order, Supreme Court, New York County, entered September 8, 1971, denying defendant’s motion to strike plaintiff’s jury demand and to place this cause on the Nonjury Calendar, unanimously reversed, on the law, and the motion granted. Appellant shall recover of respondent $40 costs and disbursements of this appeal. While equity does not have jurisdiction in all matters of partnership (Burnstine v. Geist, 257 App. Div. 792), it does in this case which is essentially one for an accounting. Concur — Stevens, P. J., Nunez, Kupferman, Murphy and Eager, JJ.